Citation Nr: 0504133	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  95-33 126A	)	DATE
	)
	)

Returned from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired 
psychoneurotic disorder (currently claimed as bipolar 
disorder).


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for an acquired 
psychiatric disorder, which has been variously diagnosed, 
including as bipolar disorder.

This matter was the subject of Board remands in May 1997 and 
October 1998.  
In an August 2003 decision, the Board affirmed the RO's 
denial of the veteran's claim.  The veteran appealed the 
decision to the Court of Appeals For Veterans Claims (Court).  
In January 2004, the parties to the appeal filed a Joint 
Motion for Remand.  In an Order dated in January 2004, the 
Court granted the Motion, vacated the August 2003 Board 
decision, and remanded the case to the Board for 
readjudication consistent with the Motion.  Following the 
Court's Order, in June 2004, the Board remanded the matter to 
the RO.  

After accomplishing the requested development, to the extent 
possible, the RO continued the denial of the claim; hence, it 
has been returned to the Board for further appellate 
consideration.  

While the case was undergoing remand development, a pension 
claim was filed and granted.  The State Department of 
Veterans Affairs appears to have acted as the representative 
in that matter.  The attorney on the title page has otherwise 
been contacted with regard to the appellate issue, and is 
considered to be the representative on the instant issue.


FINDINGS OF FACT

1.  The appellant currently has an Axis I mental diagnosis of 
bipolar disorder, mixed; alcohol dependence, currently in 
remission.  

2.  The service medical records (SMRs) reflect that the 
appellant's physical examination for enlistment rated all 
areas as normal.

3.  SMRs reflect that the appellant was diagnosed as having 
an emotionally immature personality, which existed prior to 
service and was not made worse by superimposed acquired 
pathology during service.  Congenital and developmental 
defects are not subject to service connection.

4.  The competent credible evidence of record does not show 
the appellant's bipolar disorder was incurred during, or 
aggravated by, military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a bipolar 
disorder was not incurred during, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et seq. 
(West 2002), which became effective on November 9, 2000, 
during the appeal's pendency.  The VCAA redefined VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case the appellant was not provided a notice 
that conformed with 38 U.S.C. § 5103(a) prior to the initial 
adjudication of the claim.  In the Joint Motion for Remand, 
filed with the Court in January 2004, the appellant 
acknowledged the VCAA and sought remand of the matter in 
order to ensure compliance with the duties to notify and 
assist set forth in the VCAA.  

By way of a September 2004 letter, pursuant to the VCAA, the 
RO advised the appellant of the types of evidence that needed 
to send to VA in order to substantiate the claim, as well as 
the types of evidence VA would assist in obtaining.  
Specifically, he was advised to identify evidence showing 
that he had an injury or disease that began in or was made 
worse by service, a current disability, and evidence of a 
relationship between his current disability and service.  In 
addition, the veteran was informed of the responsibility to 
identify, or to submit evidence directly to VA.  Furthermore, 
the RO specifically requested that the veteran provide it 
with or identify any other additional evidence that could 
help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  It is noted, that the 
first decision was prior to the enactment of the VCAA.  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The RO has obtained the veteran's identified 
private treatment records, VA outpatient treatment records, 
and Social Security Disability determination records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Significantly, neither the veteran nor his attorney 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

Historically, the appellant filed a claim for service 
connection for an acquired mental disorder in August 1989.  
In an October 1989 decision, the RO denied service 
connection.  The veteran did not initiate an appeal and the 
decision became final in October 1990.  In May 1992, the 
appellant applied to reopen his claim for an acquired mental 
disorder, which he described as "manic depression" and 
which was classified as bipolar disorder by the RO.  By 
rating decision of July 1992, the RO determined that a VA 
psychiatric evaluation was necessary to ascertain whether his 
current bipolar disorder was service-related, and 
misdiagnosed in the service as a personality disorder, as the 
appellant had alleged in prior correspondence.  By letter 
dated August 10, 1992, the RO notified the appellant that it 
was scheduling him for a VA examination.  By notation dated 
in September 1992, the RO canceled all scheduled VA 
examinations, due to undelivered notification, and indicated 
that the appellant's whereabouts were unknown.  By rating 
decision of March 1995, the RO determined that there was no 
new and material evidence submitted, and denied reopening of 
his claim for service connection for an acquired psychiatric 
disorder, classified as bipolar disorder.

Evidence submitted after October 1989, in support of 
reopening his claim for service connection for bipolar 
disorder, include findings of multiple diagnoses of mental 
disorders.  A lengthy history of alcohol abuse and substance 
abuse is reflected in VA medical records dated after October 
1989 through 1995, as well as records generated by the SSA 
and TN.  Multiple final diagnoses, which are reported in a 
November 1991 examination, include moderate bipolar disorder, 
depressive type with suicidal gesture; personality disorder-
explosive type; episodic drug dependency and history of 
convulsive seizures.  

A medical report dated July 1991, reports a psychiatric 
history given by the appellant of first being diagnosed with 
bipolar disorder, but indicated that he had the disorder 
since age 10 or ll.  An April 1992 VA medical report reflects 
diagnoses that include acute alcohol intoxication; rule out 
major depression with psychotic features; rule out 
schizophrenia and a history of attention deficit-
hyperactivity disorder-- rule out adult residual type.  A 
June 1994 treatment note reflects his history of being 
variously diagnosed with bipolar disorder, schizoaffective 
disorder, depression, panic disorder and, at the age of 12, 
being diagnosed with attention deficit disorder (ADD).

A June 1995 counseling psychology report from a VA 
psychologist reflects a history elicited from the appellant, 
wherein he claimed abusive of treatment in the service.  He 
alleged being beaten with a duffel bag while placed in 
"CPC" for being AWOL, and also alleged that he was put in a 
strait jacket and had buckets of hot and cold water thrown on 
him.  This report indicates that the appellant admitted to 
having a personality disorder, in addition to his bipolar 
disorder, and that he alleged that both these disorders were 
aggravated in service.  The psychologist's opinion, that both 
the appellant's personality disorder and his bipolar disorder 
were aggravated in service, is reflected in this June 1995 
report.  Thereafter, it was held that new and material 
evidence had been submitted, and the claim was reopened.  
Service connection was, thereafter denied, giving rise to 
this appeal.

The evaluator concluded the June 1995 psychology report with 
the opinion that, the appellant appeared to have a plausible 
plea that his conditions were aggravated by stressful 
incidents he endured while in the Marine Corps.  In an August 
1996 letter, the appellant specifically avers that the 
personality disorder with which he was diagnosed while in 
service, in reality, was a symptom of the onset of a bipolar 
disorder, which was caused by the trauma of the abuse he 
endured from his drill instructors.

The SMRs contain an October 1969 psychological consult of a 
mental evaluation of the appellant, which was performed as a 
result of the appellant's status as a subject of an 
investigation for conduct violative of the Uniform Code of 
Military Justice.  During the evaluative interview, the 
appellant reported to the evaluator that he desired a 
discharge from the Marine Corps so he could return home and 
assist his mother with her financial problems.  The 
appellant's reported family history reflected a dysfunctional 
environment, which included his parents' divorce when he was 
seven years of age.  The evaluator observed the appellant to 
be a narcissistic individual with childish mannerisms.  
Further, the evaluator stated the appellant displayed long-
standing attitudinal, characterological, behavioral patterns 
best labeled as emotionally immature personality.  The 
examiner opined that these patterns were established prior to 
service, they continued to manifest themselves in service, 
and that they were not aggravated by the appellant's service.  
The examiner also opined that the appellant was an unlikely 
candidate to finish his period of service.

The appellant's personnel records reflect that he was 
confined in St. Louis, Missouri, in September 1969, after one 
of his AWOLs was terminated by apprehension by civilian 
authorities.  An October 1969 Report of Return of Absentee 
reflects that the appellant was returned to his duty station 
under guard and confined at his duty station.  His personnel 
records reflect three disciplinary actions for his 
unauthorized absences, which imposed punishments of 
restriction to certain designated areas.  The appellant was 
administratively discharged from service for reasons of 
unfitness.

In May 1993, an administrative law judge for the SSA found 
the appellant had a disability due to a mental disorder and 
drug and alcohol abuse.  In November 1996, the SSA granted 
the appellant's appeal to the extent that, due to his claimed 
lengthy sobriety, his disability was listed as due solely to 
a mental disorder.

During an October 1993 disability determination for TN, the 
appellant reported that he started sniffing glue at age 12, 
and started abusing alcohol and illicit street drugs at age 
15.

The appellant reported to the evaluator at the June 1995 
evaluation that he was referred to the October 1969 mental 
evaluation because he "blew up" and felt out of control 
after being the subject of physical abuse, which included 
being put in a straight jacket while in a confinement or 
correctional custody facility.  The appellant also told the 
evaluator that he became disruptive and uncooperative, 
because he volunteered for Vietnam so he could be with his 
brother but was refused.

In his October 1995 substantive appeal, the appellant stated 
that he agreed that, in his normal state, he probably 
manifests a personality disorder, but his bipolar disorder 
manifests to the point of total disability.  Further, he 
avers that his military service would have been far more 
productive had military medical authorities properly 
diagnosed him as having a bipolar disorder and started him on 
proper medication.

The appellant received a VA mental disorders evaluation in 
April 1998.  The appellant reported that he dropped out of 
school in the 8th grade at 16 years of age.  He later 
received his GED and had one year of college.  At the time of 
the evaluation, he was on his third marriage.  The appellant 
admitted to heavy use of alcohol up until four years prior to 
the evaluation, and street drug use up until 1979.  The 
appellant reported that, while in service, he refused to 
follow rules and that, although he was discharged with a 
general discharge, he did not request a discharge.  The 
appellant stated that he had held at least 23 different jobs 
in the prior 20 years, because he refuses to take directions 
and he has a very explosive temper.

Past psychiatric history elicited from the appellant 
reflected that he was diagnosed with ADD at age 12 and 
treated with ritalin.  He also reported multiple 
hospitalizations due to his explosive temper, as well as 
multiple suicide attempts.  The appellant also reported that 
his symptoms did not improve while taking lithium and 
tegretol but grew worse.  The appellant stated that he has 
always had problems getting along with authority figures, 
even as a child and teenager.

The evaluator observed that he was unable to elicit a history 
consistent with bipolar disorder.  The evaluator rendered a 
multi-axial diagnosis, which included an Axis I diagnosis of, 
intermittent explosive disorder and antisocial personality 
traits.  The evaluator's assessment states that the 
information provided by the appellant was not particularly 
consistent with bipolar disorder, as the appellant's periods 
of explosiveness are sudden at onset and are not associated 
with manic episodes.  The evaluator expressed reluctance to 
diagnose the appellant with a personality disorder after only 
one visit, but noted definite strong antisocial personality 
traits exhibited by the appellant.  The examiner opined that 
none of the appellant's disorders were related to service, as 
he was having problems prior to entering service.

The appellant submitted an August 1998 rebuttal to the April 
1998 VA mental evaluation.  The appellant provided 
information that he stated he had just obtained from his 
mother.  Specifically, he related that his mother advised him 
that he was not diagnosed with or treated for ADD, or 
prescribed ritalin as he previously believed.  Instead, he 
was seen by a social worker when he was 10 years' old because 
of withdrawn behavior.  His mother attributed his behavior to 
her separation from the appellant's father.  The appellant 
repeated his assertion that he has had a bipolar disorder all 
along.

In support of the appellant's appeal, the appellant's VA 
therapist, a psychologist, submitted a rejoinder to the April 
1998 VA mental examination.  The therapist first noted what 
he viewed to be the three basic conclusions of the April 1998 
VA mental evaluation, which were: 1) the appellant's 
condition neither occurred in nor was caused by military 
service; 2) the appellant had an intermittent explosive 
disorder which existed prior to service and was not 
aggravated by military service; and, 3) the appellant's 
history does not support a diagnosis of bipolar disorder.  
The appellant's therapist essentially agreed with item 1, as 
he opined that, whether the appellant's diagnosis is 
personality disorder or bipolar disorder, it existed prior to 
the appellant's military service.  As concerns item 2, the 
appellant's therapist opined that it is plausible that the 
traumatic incidents in service claimed by the appellant 
aggravated his personality disorder and "undiagnosed bipolar 
disorder."  The therapist observed that the appellant's 
version of events appear to be supported by the fact that he 
was temporarily removed from his unit, evaluated by a 
psychiatrist, went AWOL by hiding on base, and later was 
confined.  The therapist also opines that the appellant's 
continuous problems throughout his life after discharge, 
including his multiple hospitalizations for detoxification 
and suicide attempts, also are evidence that the appellant's 
military service aggravated his pre-existing disorders.  The 
therapist connects this observation with the appellant's firm 
personal belief that that is the case.  The therapist notes 
the appellant's fixation on the idea that he would have had a 
more productive life had the Marines treated his condition.  
The therapist addressed item three by detailing how difficult 
it can be to diagnose bipolar disorder.

As part of the appeal process, a board of two VA fee basis 
psychiatrists evaluated the appellant.  At the first October 
1999 psychiatric evaluation, the appellant related a long 
history of mood swings, with his lows being more severe than 
his highs.  He also reported a great problem with anger, 
which can result in a spending spree if he has money.  The 
appellant related that he had been off alcohol for several 
years, and he has occasional panic attacks.  The appellant 
reported that his first contact with counseling was with a 
psychologist when he was between 10 and 12 years' old, after 
his parents' divorce, as a result of misbehavior.  He 
reported some substance abuse; specifically, a history of 
heavy LSD, and methamphetamine, and alcohol use and abuse for 
about 10 years in the 1970s.  He smoked marihuana for 17 
years.  The appellant has been treated with various 
medications, to include lithium, tegretol, valproic acid, 
buspar, and wellbrutin.  His current medications include 
gabapentin and clonazepam.

Developmentally, the appellant reported his parents divorced 
when he was 10 or 12, and he acted out by refusing to attend 
school.  He claims his family moved 12 times in two years 
during that time of his life.  At 16 years of age in the 8th 
grade, he dropped out of school.  During his teenage years, 
he manifested considerable problems with either social 
anxiety of perhaps separation anxiety.  As reported earlier, 
he is on his third marriage.

The examiner interpreted psychological test data in the 
appellant's records as revealing average intelligence and no 
developmental academic deficits.  The examiner opined that 
the test results show overwhelming evidence of an Axis II 
diagnosis of an anti-social personality with borderline and 
dependent personality traits.  The appellant was well dressed 
and groomed.  His speech was goal directed with no loosening 
of association or flight of ideas.  He also related a belief 
that his current bipolar disorder and symptomatology are 
related to his military service.  The examiner rendered a 
multi-axial diagnosis of: Axis I, bipolar disorder, primarily 
depressed; history of alcohol dependence, in remission, 
history of polysubstance abuse, in remission, and history of 
oppositional defiant disorder of childhood; Axis II, anti-
social personality disorder along with mixed borderline and 
dependent personality traits; Axis III, hepatitis C by 
history, sleep apnea, orthopedic problems with hips, knees, 
and wrists; Axis IV, stressor moderate; Axis V, GAF = 60-65.

After reviewing all of the appellant's records and his 
current assessment, the examiner opined that the appellant's 
bipolar disorder developed in the late 1970s while he was 
using and abusing alcohol and illicit drugs.  The examiner 
also observed that, notwithstanding the appellant's childhood 
behavioral problems, he deemed the appellant's report of 
having been diagnosed with ADD as inaccurate.  Instead, the 
examiner opined that the appellant's behavior during his 
teenage years was due to family dysfunction, frequent moves, 
lack of stability, and lack of parental supervision when he 
most needed it.  Further, the examiner opined, the 
appellant's personality disorder likely was in the process of 
development during his teenage years.  After noting the 
current controversy regarding a diagnosis of a personality 
disorder prior to adulthood, the examiner opined that the 
appellant manifested the symptoms and signs of a personality 
disorder in his formative years.

As concerns the question of service connection, the examiner 
opined that the appellant's personality disorder and bipolar 
disorder is not a result of his 9 months in the Marine Corps.  
Instead, the examiner noted the fact that the appellant did 
not have a healthy childhood, with his teenage years being 
especially disruptive.  Further, the appellant's 
polysubstance abuse likely contributed to the onset of his 
bipolar disorder.  The appellant reported a strong family 
history of alcoholism and mood instability.  This genetic 
pre-disposition to bipolar disorder was uncovered during his 
10 years of severe and frequent marihuana, LSD, cocaine, and 
alcohol abuse.

At the second VA fee basis psychiatric examination, the 
appellant reported a history substantially similar to that at 
the first examination.  The examiner rendered a multi-axial 
diagnosis of: Axis I, bipolar disorder, mixed, alcohol 
dependence, in remission, polysubstance abuse, in remission; 
Axis II, antisocial personality traits; Axis III, hepatitis 
C; Axis IV, no psychosocial stressors, except hepatitis C and 
chronic mental condition; and Axis V, GAF = 60-65.  The 
examiner noted that, while the appellant's history is 
suggestive of an antisocial personality disorder, he was 
constrained to render an Axis II diagnosis of antisocial 
personality traits because he had only one visit with the 
appellant.  The examiner opined that, the etiology of the 
appellant's psychiatric disorder should not be attributed to 
any incident that he may have experienced in the Marine 
Corps.  Further, he opined that the appellant's bipolar 
disorder did not start until 1979, and that the appellant 
manifested personality problems during his service in the 
Marine Corps.

An April 2001 VA treatment note by a treating psychologist 
reflects an opinion that, if the appellant's reported history 
of his military service "is as he says it is," it is 
plausible that his bipolar disorder started in the Marine 
Corps and may have been aggravated by his military service.

VA outpatient treatment records from January 2003 to October 
2004 reflect continuing psychiatric treatment for bipolar 
affective disorder, and episodic alcohol abuse.  No opinion 
as to etiology is recorded.

III.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
Further, a preexisting injury or disease will be considered 
to have been aggravated by active military service where 
there is an increase in disability during such service.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2002).  
However, congenital or developmental defects, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. § 3.303(c).
The Board finds that the competent credible evidence of 
record shows that the appellant's acquired mental disorder 
was not incurred during or aggravated by his military 
service.  The Board first notes the August 1998 rejoinder 
submitted by the appellant's VA mental therapist.  It is 
noteworthy that the examiner opined that appellant's mental 
disorder existed prior to appellant's military service.  
However, the Board is not persuaded by his opinion that a 
bipolar disorder already was manifesting prior to appellant's 
service and the appellant's disorder (or disorders) was 
aggravated by his brief military service.  First, the 
therapist clearly states that his opinion primarily was based 
on the ultimate accuracy of the appellant's reported history.  
Generally, diagnoses or professional opinions based solely on 
history are not deemed persuasive.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  The therapist did, however, note 
entries in the appellant's records that appeared to 
substantiate the appellant's history.  
The complete evidence of record, however, reveals some 
additional information not reported by the appellant, as well 
as indicating that the therapist's interpretation of the 
known facts was inaccurate.  For example, the fact that the 
appellant was briefly confined as a result of an AWOL is not 
corroboration of his allegation that he was physically 
abused.  Moreover, the appellant was not solely AWOL from his 
place of duty for a brief period while concealed on his 
installation.  His personnel records reflect one AWOL 
commenced when he failed to return when due from authorized 
leave and was arrested in St. Louis, MO, and another when he 
failed to return on time from liberty.  Further, the service 
medical records and appellant's personnel records show that 
he was not referred to a psychiatrist for the reason inferred 
by his VA therapist.  The October 1969 consult clearly states 
that the appellant was referred because he was suspected of 
committing an offense for which service regulations required 
a mental evaluation.  Further, the October 1969 mental 
evaluation does not contain any report or claim by appellant 
that other marines physically abused him.  Second, the 
appellant's therapist did not render an opinion on how, if at 
all, the symptomatology manifested by the appellant during 
his military service deviated from any projected natural 
progression of any mental disorder the appellant had prior to 
service.  Finally, the appellant's therapist did not evaluate 
the significance of the appellant's rebellious behavior and 
substantial alcohol and illicit drug usage at a very early 
age as it relates to the question of whether his military 
service aggravated his preexisting disorder.
The two-psychiatrist board, on the other hand, assessed the 
appellant and reviewed all of his records.  Both opined that 
the appellant's bipolar disorder did not manifest until 
several years after his discharge from military service, and 
that it was not related in any way to his military service.  
Further, they both agreed that, as a result of the 
appellant's dysfunctional family environment, the appellant 
manifested well-defined signs and symptoms of a personality 
disorder in his early formative and teenage years prior to 
his entry into military service.  For the reasons set forth, 
the Board finds more persuasive, the VA psychiatric board's 
opinion that the appellant's bipolar and antisocial 
personality disorder/traits are not related to his brief 
military service.  See Winsett v. West, 11 Vet. App. 420, 
424-25.
It is further noted that compensation benefits are not paid 
for personality disorders.  38 C.F.R. § 3.303(c).  If there 
is a personality disorder with a superimposed acquired 
disorder during service, the acquired disorder could be 
service connected.  That is not shown in this case.  Rather, 
the first finding of an acquired disorder is some years after 
service, with only a personality disorder shown in service.
Therefore, the preponderance of the evidence is against the 
granting of service connection.  The evidence is not in 
equipoise so as to apply the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).  
The competent credible evidence of record shows the 
appellant's acquired mental disorders were not incurring 
during, or aggravated by, his military service.  38 U.S.C.A. 
§§ 1110, 1153, (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306 
(2004).

ORDER

Entitlement to service connection for an acquired mental 
disorder (claimed as bipolar disorder) is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


